Citation Nr: 1242396	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.

2.  Entitlement to an increased rating for degenerative disease of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for sciatica of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated July 2006, the RO denied the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine and for sciatica of the left leg.  The RO granted service connection for adjustment disorder in a September 2006 rating decision, and assigned a 30 percent evaluation for it.  The Board has construed a June 2007 statement of the Veteran requesting reconsideration of these decisions as a notice of disagreement with the evaluations assigned for his service-connected disabilities.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and sciatica of the left leg are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder is manifested by a flattened affect, impaired judgment and fleeting, infrequent suicidal thoughts sleep impairment and depression; deficiencies in most areas are not demonstrated.  

2.  His symptoms result in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not greater, for adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9434 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  

Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

A July 2007 letter provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter, and the statement of the case issued in January 2010 advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The Veteran's filing of a notice of disagreement as to the initial rating assigned for his service-connected psychiatric disability does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2012).  Rather, the appellant's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The January 2010 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his adjustment disorder, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  As noted above, the March 2006 letter also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected adjustment disorder, and he was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records and VA examination reports.

As noted, VA clinical examinations with respect to the increased rating issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

Pursuant to 38 C.F.R. § 4.130, the Veteran's adjustment disorder is evaluated under Diagnostic Codes 9400-9434, which provide that a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

VA outpatient treatment records disclose the Veteran was seen by a social worker in November 2005.  It was noted he was alert and oriented times three.  He admitted to being depressed at times due to his situation, but denied any mental health history.  He was dressed appropriately with fair insight and judgment.  He denied suicidal or homicidal ideation and audio and visual hallucinations.  His speech was normal without pressure.  An Axis I diagnosis was deferred.  The Global Assessment of Functioning score was 55.  When seen the following month, he related he had dealt with depressive episodes for five to ten years, but said he had more good days than bad.  He indicated bad days included crying spells.  He complained of sleep and memory impairments and mildly low energy.  The Veteran denied behavior changes, panic attacks, obsessive compulsive behavior, hallucinations or paranoid ideations.  On mental status evaluation, the Veteran's dress was appropriate, and he was alert and cooperative.  His thought content was coherent, but he had limited insight.  His thought processes were goal directed.  His judgment was impaired.  His mood was depressed and his affect flat.  He was oriented to person, place, time and situation.  His memory was good.  The assessments were depressive disorder, not otherwise specified, and cocaine dependence, in early remission.  The Global Assessment of Functioning score was 55.

The Veteran was afforded a VA psychiatric examination in September 2006.  He stated he had a limited social life.  He related that his living situation and inability to sustain a job left him depressed.  A mental status evaluation revealed he was neatly groomed and appropriately dressed.  His speech was unremarkable.  He demonstrated resentment that he had a hard time overcoming concerning a clinician who he felt minimized his complaints.  His affect was constricted and his mood depressed.  He was fully oriented.  His thought process and content were unremarkable.  He had no delusions or hallucinations.  The Veteran reported no inappropriate behavior.  He denied panic attacks.  No homicidal ideation was present.  He stated he had fleeting and infrequent suicidal thoughts, without intent.  His impulse control was good.  He was able to maintain personal hygiene.  Memory was normal.  The diagnosis was adjustment disorder with mixed features of depression and anxiety secondary to his back condition.  The Global Assessment of Functioning score was 65.  

The Veteran was again afforded a psychiatric examination by the VA in April 2008.  He related his psychiatric treatment had been sporadic until recently and he was being seen for psychotherapy every four to six weeks with medication management quarterly.  It was noted he was being treated for depression which had been complicated by his resumption of cocaine.  On mental status evaluation, the Veteran was neatly groomed and appropriately dressed.  His speech was unremarkable.  His affect was constricted and his mood euthymic.  The Veteran asserted his medication did a great job.  He was oriented to person, place and time.  Thought process and content were unremarkable.  He had no delusions or hallucinations.  No inappropriate behavior was indicated.  He did not have panic attacks or obsessive/ritualistic behavior.  There was no suicidal or homicidal ideation.  His impulse control was fair.  The Veteran acknowledged he had been in jail for assault in 2007, but felt the current combination of psychotropic medications had left him stable.  He was able to maintain minimum personal hygiene.  His memory was normal.  Psychological testing revealed impulsivity and potential for acting out, depression with some somatic preoccupation, dependency and irritability.  The diagnoses were adjustment disorder with mixed features, history of cocaine abuse in sustained full remission and antisocial and persecutorial features.  The Global Assessment of Functioning score was 65.  The examiner commented the Veteran's adjustment disorder was unchanged since he had seen him in September 2006.  He added that the Veteran's condition had deteriorated psychologically when he abused cocaine one year earlier, but had reestablished with abstinence.  It was noted the Veteran reported his mood and sleep had improved markedly on his current medications.  

VA outpatient treatment records disclose the Veteran was seen in August 2008.  He reported that his mood was doing well overall, but he had had to drop out of culinary school because he was not eligible for such benefits.  It was noted he was calm and appropriate.  There were no suicidal or homicidal ideations or audio or visual hallucinations.  His insight and judgment appeared to be intact.  The assessment was depression, not otherwise specified.  When seen in March 2009, the Veteran was well groomed.  His mood was congruent, and he had full range of affect.  He had no audio or visual hallucinations and his insight and judgment were intact.  The content of his thought was coherent.  He reported he was having some ongoing difficulties with depression, with attendant problems of poor sleep and low motivation in June 2009.  It was indicated the Veteran appeared depressed and had a flattened affect.  No suicidal or homicidal ideation was reported.  The assessment was depression.  

When seen in August 2009, the Veteran's appearance was described as clean.  His speech was coherent.  His mood was anxious and his affect congruent.  Thought content was within normal limits.  His perceptions were within normal limits, and his insight and judgment were intact.  The diagnoses were cocaine dependence, major depression and anxiety.  The Global Assessment of Functioning score was 45.  It was reported the Veteran was being admitted to a residential substance abuse treatment program for cocaine abuse.  He also reported moderate depression, anxiety and post-traumatic stress disorder.  The discharge note in September 2009 reflects the Veteran completed the program and his diagnosis of cocaine abuse could be considered in early full remission.  The Global Assessment of Functioning score was 65.  It was noted the following month that the Veteran's mood was somewhat down.  He was said to be homeless and living in his car.  It was indicated he was calm and appeared dysthymic.  There were no suicidal or homicidal ideations or audio or visual hallucinations.  His insight and judgment appeared to be intact.  The assessments were cocaine dependence in early remission and major depressive disorder.

Virtual VA records disclose the Veteran was seen by the VA in April 2010.  He was alert and oriented times three.  His speech and thought were unimpaired.  His recent and remote memory were satisfactory.  Judgment and insight were within normal limits.  There were no hallucinations or delusions present.  His affect was euthymic.  The primary diagnosis was cocaine dependence in early remission.  The Veteran was seen again in September 2010.  He stated that his mood was improved.  He was out of the homeless shelter and in his own apartment.  He had started back in school, and was taking online courses for government contracting.  He felt his life was moving in the right direction, but often reflected on wishing he had made the decision to straighten out his life sooner.  It was noted he was not currently taking any medications.  It was reported he was calm, mildly dysthymic.  There was no suicidal or homicidal ideation or audio or visual hallucinations.  His insight and judgment appeared intact.  The assessment was major depressive disorder, recurrent.

In January 2011, the Veteran reported he was doing well, and had been busy with school and a new relationship.  He had been dropped to administrative supervised probation.  He anticipated he would fulfill his probation requirements by the summer.  The Veteran was still subject to random drug screens through his probation officer and continued with monthly contact.  He reported the holidays were okay, but when he made an attempt to reunite with his parents, his mother hung the phone up in his ear and refused to speak with him.  He felt depressed and rejected due to her refusal to have a relationship with him.  He had tried to reunite with his mother for the last several years but she continued to hold grudges.  He recognizes he will never have a relationship with her, and that he will continue to struggle with making amends.  The Veteran reported that he is doing well.  He continued to pursue his business classes, and was on medication for pain management.  It was noted there was no suicidal or homicidal ideation.  The assessment was cocaine Dependence in early remission.

In March 2011, the Veteran asserted his mood was doing well overall.  He still had some bad days, but was using coping mechanisms.  His sleep was fair.  He reported he was doing well in school.  He stated his pain was under better control, and he was maintaining sobriety.  He was noted to be calm and had a brighter affect.  There was no suicidal or homicidal ideation or audio or visual hallucinations.  His insight and judgment appeared intact.  The assessment was major depressive disorder, recurrent.  When seen in September 2011, it was indicated the Veteran's mood remained stable without medications.  His sleep was good.  He had no complaints that day.  It was reported he was calm and appropriate.  He had no suicidal or homicidal ideation or audio or visual hallucinations.  The assessment was major depressive disorder, currently stable without medications.

On VA psychiatric examination in January 2012, the Veteran reported he saw his two adult children weekly and had a good relationship with them.  He stated he maintained contact with his family of origin.  He related he played chess with buddies once or twice a week and occasionally visited other people who lived in his apartment complex.  He indicated he had completed a program focused on government and commercial contracting.  The Veteran noted he was receiving mental health treatment by the VA.  His symptoms included depressed mood and a chronic sleep impairment.  A mental status evaluation demonstrated the Veteran was well groomed and cooperative.  His thought process was goal-directed.  His affect was normal and his mood euthymic.  He was oriented to person, place and time.  His memory was intact.  No deficits in attention or concentration were noted.  He had no delusions or hallucinations.  He did not have any obsessive-compulsive behaviors.  He described experiencing sleep problems on a nightly basis.  The Veteran denied panic attacks, as well as suicidal or homicidal ideation.  His impulse control was fair.  While he had a history of domestic violence, he reported he had not been physically violent since the previous VA examination.  Psychological testing revealed he was experiencing significant emotional distress, with particular concerns about his physical functioning.  His problems had left him unhappy and with little energy, enthusiasm or hope for improvement in the future.  He reported a number of difficulties consistent with significant depression, which he tended to experience primarily through affective and physiological symptoms.  The diagnoses were adjustment disorder with depressed mood and cocaine dependence, in sustained full remission.  The Global Assessment of Functioning score was 69.  The examiner commented the Veteran's symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

As noted above, the Veteran exhibited a flattened affect in 2005.  It is also significant to point out that the VA psychiatric examination in September 2006 demonstrated his affect was constricted and his judgment was impaired.  Although said to be fleeting and infrequent, he acknowledged he experienced suicidal ideation.  His affect was again said to be constricted on the April 2008 VA psychiatric examination.  Resolving reasonable doubt in the Veteran's favor, the Board concludes the findings of record are sufficient for the Board to warrant a 50 percent evaluation for the Veteran's service-connected adjustment disorder.  

The Board concludes, however, that the findings do not warrant a 70 percent rating.  In this regard, the Board acknowledges the Veteran's psychiatric disability is manifested by depression, sleep problems and, on occasion, low motivation.  The evidence establishes, however, that he has not had any panic attacks, and there is no indication of an impaired memory.  He does not exhibit obsessional rituals.  The Board recognizes he maintained he had brief suicidal thoughts when examined by the VA in September 2006.  All other records show he has consistently denied suicidal ideation, including on the two most recent VA psychiatric examinations.  

The Board recognizes the Veteran is competent to report symptoms he experiences, such as sleep difficulties and depression, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his adjustment disorder has increased in severity, so as to warrant a rating in excess of 50 percent.  

Extraschedular Evaluation

The Board has also considered whether the Veteran's service-connected adjustment disorder presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial evaluation of 50 percent, but not greater, for adjustment disorder is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.  


REMAND

The Veteran also asserts a higher rating should be assigned for degenerative disc disease of the lumbar spine and for sciatica of the left leg.  The record reflects the Veteran had back surgery, apparently at a VA facility in February 2010.  The records associated with this operation have not been associated with the claims folder.  In addition, the Veteran has not been afforded an examination by the VA following this surgery.  

In addition, the Board notes that during the January 2012 VA psychiatric examination, the Veteran stated he was receiving Social Security benefits due to his back condition.  Neither this decision, nor the medical records on which it was predicated, have been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for low back and left leg sciatica since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, to include any reports related to his 2010 back surgery, not already of record.

2.  Obtain the Veteran's Social Security Administration records.

3.  Schedule VA orthopedic and neurological examinations to determine the nature and extent of his low back disability and left leg sciatica.  All necessary tests should be performed, and range of motion testing should be reported in degrees.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiners in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


